Citation Nr: 1105420	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  05-05 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to an initial compensable rating for a ventral hernia 
repair.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1980 to March 
1983.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina which, in pertinent part, granted service 
connection for a ventral hernoirrhaphy with residuals scar and 
assigned an initial noncompensable rating.  The effective date 
assigned for this award was January 7, 2004.

Jurisdiction over this matter was transferred to the New York, 
New York RO immediately after the issuance of the June 2004 
rating decision.

The Board remanded this matter in June 2007 and denied 
entitlement to an initial compensable rating for a ventral hernia 
repair, among other claims, in a January 2008 decision.  The 
Veteran subsequently appealed the January 2008 decision to the 
Court of Appeals for Veterans Claims (CAVC).  In a Memorandum 
Decision dated in March 2010, the CAVC vacated the Board's 
decision on the ventral hernia appeal and remanded that issue to 
the Board.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC).  The Veteran will be advised if further action is 
required on his part.


REMAND

The CAVC vacated the Board's decision based on the fact that a 
June 2004 VA outpatient treatment record contains a report that 
the ventral hernia had recurred and neither the VA examination 
conducted in June 2007 or Board decision acknowledged the report.

The Court found that it was proper for the Board to have relied 
on the June 2007 examination in determining the current level of 
disability (i.e. that there was no current hernia), but 
essentially that the examination was inadequate with regard to 
the level of disability earlier in the appeal period.

The criteria for rating ventral hernias provide that a 
noncompensable evaluation is warranted where there is a healed 
postoperative wound with no disability and the use of a belt not 
indicated.  The next higher evaluation, 20 percent, is provided 
when there is a small ventral hernia that is not well supported 
by a belt under ordinary conditions or a healed ventral hernia or 
post-operative wound with weakening of the abdominal wall and 
indication for a supporting belt.  38 C.F.R. § 4.114, Diagnostic 
Code 7339 (2010).  A medical opinion is needed as to whether the 
recurrent hernia noted in June 2004, would be well supported by a 
belt under ordinary conditions or whether there was weakening of 
the abdominal wall with indications for a supporting belt.

Accordingly, this case is REMANDED for the following:

1.  The Veteran should be afforded a new VA 
examination to assess the severity of any 
ventral hernia residuals since the effective 
date of service connection in January 2004.  The 
examiner should review the claims folder and 
note such review in the examination report or 
addendum.

The examiner should note whether there 
were any periods when there was a 
small ventral hernia not well 
supportable by a belt or;

Whether there were any periods when 
there was weakening of the abdominal 
wall and indications for the use of a 
supporting belt and;

Whether there have been any other 
manifestations of a ventral hernia or 
its residuals since January 2004.

The examiner is advised that the Veteran is 
competent to report his symptoms and that these 
reports must be considered in evaluating his 
disability.  If his reports are discounted, the 
examiner should provide a reason for doing so.

2.  The RO or AMC should review the examination 
report to insure that it contains all of the 
information sought in this remand.

3.  If the benefit sought on appeal is not fully 
granted, the RO or AMC should issue a 
supplemental statement of the case, before 
returning the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).




